Exhibit 10.2

 

[g19491kgi001.jpg]

Interest Rate Swap Transaction

 

The purpose of this letter agreement is to confirm the amendment of the terms
and conditions of the Transaction entered into between:

 

JPMORGAN CHASE BANK, N.A.

(“JPMorgan”)

 

and

 

PAPA JOHN’S INTERNATIONAL INCORPORATED

(the “Counterparty”)

 

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

 

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 07 February 2000, as amended and supplemented from time to
time (the “Agreement”), between JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and PAPA
JOHN’S INTERNATIONAL INCORPORATED (the “Counterparty”). All provisions contained
in the Agreement govern this Confirmation except as expressly modified below.

 

1

--------------------------------------------------------------------------------


 

The terms of the particular Interest Rate Swap Transaction to which this
Confirmation relates are as follows:

 

A. TRANSACTION DETAILS

 

 

 

 

 

JPMorgan Deal Number(s):

 

 

 

 

 

Notional Amount:

 

As set forth in the Notional Amount Schedule hereto

 

 

 

Trade Date:

 

13 December 2005

 

 

 

Effective Date:

 

15 March 2006

 

 

 

Termination Date:

 

15 January 2011 subject to adjustment in accordance with the Modified Following
Business Day Convention.

 

 

 

Fixed Amounts:

 

 

 

 

 

Fixed Rate Payer:

 

Counterparty

 

 

 

Fixed Rate Payer Payment Dates:

 

The 15 April, 15 May, 15 June, 15 July, 15 August, 15 September, 15 October, 15
November, 15 December, 15 January, 15 February and 15 March in each year, from
and including 15 April 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following  Business Day
Convention and there will be an adjustment to the Calculation Period.

 

 

 

Fixed Rate:

 

4.98000 percent

 

 

 

Fixed Rate Day Count Fraction:

 

Actual/360

 

 

 

Business Days:

 

New York, London

 

 

 

Floating Amounts:

 

 

 

 

 

Floating Rate Payer:

 

JPMorgan

 

 

 

Floating Rate Payer Payment Dates:

 

The 15 April, 15 May, 15 June, 15 July, 15 August, 15 September, 15 October, 15
November, 15 December, 15 January, 15 February and 15 March in each year, from
and including 15 April 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following  Business Day
Convention and there will be an adjustment to the Calculation Period.

 

 

 

Floating Rate for initial Calculation Period:

 

To be determined

 

2

--------------------------------------------------------------------------------


 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

 

 

 

Designated Maturity:

 

1 Month

 

 

 

Spread:

 

None

 

 

 

Floating Rate Day Count Fraction:

 

Actual/360

 

 

 

Reset Dates:

 

The first day of each Calculation Period.

 

 

 

Compounding:

 

Inapplicable

 

 

 

Business Days:

 

New York, London

 

 

 

Calculation Agent:

 

JPMorgan, unless otherwise stated in the Agreement.

 

Notional Amount Schedule:

Effective From:

 

Notional Amount:

15 March 2006
16 January 2007
15 January 2009

 

USD 50,000,000.00
USD 60,000,000.00
USD 50,000,000.00

 

B. ACCOUNT DETAILS

Payments to JPMorgan in USD:

 

JPMORGAN CHASE BANK NA

 

 

JPMORGAN CHASE BANK NA - NEW YORK -
JPMCB NYC GLB FX NYST

 

 

BIC: CHASUS33XXX

 

 

AC No:

 

 

 

Payments to Counterparty in USD:

 

As per your standard settlement instructions.

 

 

 

C. OFFICES

 

 

 

 

 

JPMorgan:

 

NEW YORK

 

 

 

Counterparty:

 

LOUISVILLE

 

D. DOCUMENTS TO BE DELIVERED

 

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.

 

E. RELATIONSHIP BETWEEN PARTIES

 

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

 

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own

 

3

--------------------------------------------------------------------------------


 

judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction; it
being understood that information and explanations related to the terms and
conditions of a Transaction shall not be considered investment advice or a
recommendation to enter into that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of that Transaction.

 

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.

 

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s):

 

 

JPMorgan Chase Bank, N.A.

 

 

/s/  Carmine Pilla

 

 

Name:

Carmine Pilla

 

Title:

Vice President

 

 

 

Accepted and confirmed as of the date

first written:

PAPA JOHN’S INTERNATIONAL

INCORPORATED

 

 

/s/ J. David Flanery

 

Name:

J. David Flanery

 

Title:

Chief Financial Officer

 

Your reference number:

 

 

 

4

--------------------------------------------------------------------------------